ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Jeffrey T. Placker Reg. No. 47,862 on 05/16/2022.
Applicant has authorized the amendment to claim 34.			
The applications claim 34 has been amended as follows: 
34. (Currently Amended) The pressure washer gun according to claim 20, wherein the laterally extending features have a contour complementary to a contour of an adjacent region of the hand grip 

Allowable subject matter
Claims 16-20, 23-26, 28, 30-32, and 34 are allowed. Claims 1-15, 21-22, 27, 29, 33, and 35 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claims 16 and 20, the prior art fails to disclose the safety lock includes one or more laterally extending features extending laterally a width greater than a width of the trigger, where the noted safety lock acts on the linkage where the linkage pivotally coupled relative to the hand grip portion, and interacting with the trigger for pivotal movement of the linkage in response to pivotal movement of the trigger the linkage coupled with a flow control valve for controlling a flow of fluid through the pressure washer gun.
Claims 17-19, 23-26, 28, 30-32, and 34 are seen to be in allowance for further limiting claims 16 and 20, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752